DISSENTING OPINION BY
Judge McGINLEY.
I respectfully dissent to the majority’s conclusion that the County of Beaver (County) is entitled to recover the sum of $44,050.00 from Myron R. Sainovich (Sai-novich) for services Sainovich rendered as an interest arbitrator. I believe that Sai-novich did not violate Section 901 of The County Code,1 16 P.S. § 901, when he accepted payment for his service as an arbitrator.
On July 13, 2006, the County adopted a resolution that appointed Sainovich as “professional legal counsel for the position of Arbitrator for Beaver County” which commenced January 1, 2006. (Trial Court Opinion at 3 (quoting Complaint Paragraph Nos. 9-10, Exhibits 5 and 6)). Sai-novich’s duties as arbitrator ended on July 25, 2006. He submitted a bill for $44,050.00 for his services. Attorney Joseph Friedman (Attorney Friedman) of the law firm of Thorp, Reed & Armstrong served as legal counsel to the County for the collective bargaining matter for which Sainovich was an interest arbitrator. Attorney Friedman advised Sainovich to bill his services as arbitrator at the rate of $250.00 per hour the same rate as charged by Attorney Friedman. On August 2, 2006, the County Controller issued a check payable to Sainovich’s law firm in the amount of $44,050.00.
The County did nothing with respect to this payment until March 2011, when the County Controller questioned the payment to Sainovich. The County Controller reported the payment to the County Commissioners and requested that they conduct an independent review. After the County Commissioners obtained an independent legal opinion, the County Commissioners believed that Sainovich violated the County Code when he accepted the $44,050.00. The County Commissioners requested that Sainovich return this amount. Sainovich refused, and the County commenced this action on October 14, 2011.
I do not believe that it is proper for the County to seek the recovery of these funds over five years after they were paid. The County reached an agreement with Saino-vich to serve as interest arbitrator. He discharged his duties as arbitrator in return for the payment of $44,050.00. It appears that the County entered into a contract with Sainovich. The statute of *434limitations to commence an action based on a contractual claim is four years under 42 Pa.C.S. § 5525(8). The statute of limitations for an action against a government officer is two years under 42 Pa.C.S. § 5524(6). Regardless of which of these statutes controlled, the County failed to commence a timely action against Saino-vich within either timeframe.
The majority asserts that the County has not raised a breach of contract action. However, it appears that the County and Sainovieh entered into an agreement where he would serve as interest arbitrator in return for compensation. The majority provides a clear definition of the doctrine of nullum tempus occurrit regi. As the majority states, in order for nullum tempus occurrit regi to apply to a political subdivision, the political subdivision’s claims must (1) accrue to the subdivision in its governmental capacity and (2) the political subdivision must seek to enforce an obligation imposed by law as distinguished from an obligation that arose out of an agreement voluntarily entered into by the defendant. Delaware County v. First Union Corporation, 929 A.2d 1258, 1261 (Pa.Cmwlth.2007).
The majority further states that the doctrine did apply because the County did not waive the applicability of the doctrine through any sort of contractual relationship between it and Sainovieh. I believe that the County did enter into a contract with Sainovieh. The majority further states that the County is seeking to enforce an obligation imposed by The County Code because under The County Code the county solicitor must “pay all fees, attorney’s fees, and commissions received from every source as county solicitor into the county treasury.” Section 901 of The County Code, 16 P.S. § 901 (emphasis added). However, I believe that while Sai-novich’s position as county solicitor helped him obtain the position of interest arbitrator, he was not serving in his capacity of county solicitor when he acted as arbitrator.
In sum, I believe that the County sought to enforce an obligation that Sainovieh voluntarily entered into with the County. Additionally, Sainovieh was advised by the County’s counsel, Attorney Friedman as to what rate to bill his time as an arbitrator. As a result, nullum tempus occurrit regi did not apply, and the County’s claim was barred by the statute of limitations. I would reverse the order of the trial court that granted the County’s motion for summary judgment and denied Sainovich’s motion for summary judgment.
Judge McCULLOUGH joins in this dissent.

. Act of August 9, 1955, P.L. 323, as amended.